DETAILED ACTION
1.	 Claims 1-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 05/23/2022, claims 1-14 have been kept original. The currently pending claims considered below are claims 1-14.

Claim Objections
4.	Claims 1, and 13-14 are objected to because of the following informalities: 
 	The claims recite “arranging, in a pointer table included in a distribution ledger by which history related to distribution of data is managed in a data distribution system 
which includes the communication apparatus, pointer information which associates a source identifier which is an identifier of a history item of a process related to the first data performed before the first process is executed with a next identifier which is an identifier of a history item of the first process;” Where the claims sets forth a plurality of elements or steps, each element or step of the claims should be separated by a line indentation. See MPEP 608.01(m), and/or 37 CFR 1.75(i). The examiner gave the best possible interpretation of the elements of the claims in this limitation.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 3-8, and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Harrison et al. (US 20200334229 A1) in view of Youngblood (US 20200227160 A1).

As per claim 1, Harrison teaches a non-transitory computer-readable recording medium having stored therein a program included in a communication apparatus that is configured to cause a computer to execute a procedure, the procedure comprising (Harrison, fig. 1, par. [0009], “a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices” Where the at least one memory storage is interpreted as the non-transitory computer-readable recording medium. The medical devices is interpreted as the computer to execute a procedure. The communication circuitry is interpreted as the communication apparatus. The blockchain exchange system is interpreted as the program. The blockchain exchange system of at least one of the patient beds and one of the medical device nodes may be configured to validate interactions between the patient bed and other medical devices, and each of the blockchain exchange systems is configured to record valid interactions linked with at least one previous valid interaction between the patient bed and other medical devices. Where the validation of the interactions are interpreted as procedures): 
when a first process (Harrison, figs. 6, [0057], “an exemplary process of a Blockchain Smart IoT & Data Marketplace is shown at the institutional level. At 130,” Wherein the process of a Blockchain Smart IoT & Data Marketplace is interpreted as the first process) related to first data is executed (Harrison, fig. 6, par. [0057], “At 132, the blockchain agreement validation builds and executes the agreement.” Where the agreement is interpreted as the first data), 
arranging, in a pointer table included (Harrison, fig. 8, par. [0063], “The interaction ledger 60 illustratively includes a scroll bar 178 for scrolling through the ledger entries. The headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE are illustratively embodied as sortable fields that can be selected by the user” Wherein the headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE is inherent to be column of a table. The table that is sortable is interpreted as the pointer table that can be arranging)
in a distribution ledger (Harrison, fig. 8, par. [0061], “provides user access to the medical device interaction blockchain ledger 160” Wherein the interaction blockchain ledger is interpreted as the distribution ledger) by 
which history related to distribution of data is managed in a data distribution system (Harrison, fig. 1, par. [0009], [0062], “a blockchain exchange system” where the blockchain exchange system is interpreted as the data distribution system. The data in the blockchain ledger contain a plurality of history data related to the medical devices, see fig. 8. The history data can include the medical devices involved in the recorded interaction, the location, the type of interaction, and the time and date of interaction)
which includes the communication apparatus, pointer information (Harrison, fig. 8, par. [0062], “the identification code of a stretcher is indicated as identification number 99831-1352” Wherein the identification code is a column of the table identified as ID1. The information stored in the column ID1 is interpreted as the pointer information)
which associates a source identifier (Harrison, fig. 8, par. [0062], “at room W-62A within the care facility” wherein the room information is stored in the table column LOCAL. The W-62A is interpreted as the source identifier where the source in this case would be the room)
which is an identifier of a history item of a process related to the first data performed before the first process is executed (Harrison, fig. 8, par.[0061]- [0062], “at 4:35:25 PM on Mar. 1, 2019.”  Wherein the at 4:35:25 PM on Mar. 1, 2019 is interpreted as the identifier of the history item of a process related to the first data performed before the first process is executed. Where the ledger The ledger 160 is shown as a list of medical device interaction events recorded on the medical device interaction blockchain. Where the events have data information regarding the medical device interaction. The events is interpreted as the a history item of a process related to the first data performed before the first process is executed. The actions the manipulated the interactions is interpreted as the process)
with a next identifier which is an identifier of a history item of the first process (Harrison, fig. 8, par. [0061]-[0062], “the identification code of a stretcher is indicated as identification number 99831-1352 having interacted with the patient bed 12 indicated by identification number 77864-1562” Wherein the identification number 77864-1562 is interpreted as the next identifier which is the identifier of the history item of the first process. Where the history item can be an event and the event have the identification number 77864-1562);
However, it is noted that the prior art of Harrison does not explicitly teach “synchronizing content of the pointer table with content of a pointer table of another communication apparatus.”
On the other hand, in the same field of endeavor, Youngblood teaches synchronizing content of the pointer table with content of a pointer table of another communication apparatus (Youngblood, fig. 4, par. [0129], “A distributed ledger is a database of replicated, shared, and synchronized digital data based on consensus algorithms across a peer-to-peer network.” Where the synchronized digital data based on consensus algorithms across a peer-to-peer network is inherent to synchronizing content of the pointer table with content of a pointer table of another communication apparatus. Once it is synchronizing digital data across a peer-to-peer network. The digital data is interpreted as the content of the pointer table and the databases link to the peer-to-peer network is inherent to have pointer table of another communication apparatus. Further, par. [0135]-[0136], “a user device in network communication with the blockchain-based health data exchange platform” Where the user device in network communication can be interpreted as the  another communication apparatus. Furthermore, par. [0018], “a patient record server device, a patient record; and receive, from the patient record server device, a confirmation of receipt of the patient record.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Youngblood that teaches a health data aggregation, data formatting, digital contracts, micropayments, and data analytics into Harrison that teaches blockchain data management for interaction of medical devices. Additionally, this properly manage and access medical devices communications to provide enhanced patient outcomes, while providing additional sources for optimizing patient care.
The motivation for doing so would be to maintaining control information associated with each document for controlling distribution of each documents from a repository (Youngblood par. [0006]). 

As per claim 3, Harrison teaches the process further comprising: detecting, from the pointer table, the pointer information which includes, as the source identifier, an identifier of a history item of a second process related to second data (Harrison, fig. 7, par. [0059]-[0062], “an exemplary process of Blockchain Smart IoT & Data Marketplace is shown at the partner level.” Where the process of Blockchain Smart IoT & Data Marketplace is shown at the partner level is interpreted as the second process related to second data. Further, “at row 176, the monitor interacted with the cardiograph, by proximity, but in location H-64 of the care facility, which corresponds to a hallway in which the two medical devices were located.” Where the location H-64 of the care facility is the identified/detected location of the source. The hallway in which the two medical devices were located is interpreted as the second process related to second data. The code H-64 is interpreted as the second data that is related to the source which also serves as the second source/hallway identifier); 
acquiring the next identifier of the detected pointer information (Harrison, fig. 8, par. [0061]-[0062], “the identification code of a stretcher is indicated as identification number 99831-1352 having interacted with the patient bed 12 indicated by identification number 77864-1562” Wherein the identification number 77864-1562 is interpreted as the next identifier which is the identifier of the history item of the first process. Where the history item can be an event and the event have the identification number 77864-1562. Where the identification number 77864-1562 is inherent to be acquired before it gets insert into the ledger); and 
tracking the history item of the second process (Harrison, “Blockchain device interaction data of the present disclosure can provide and/or track the equipment that was used on patients between care providers as a consideration of infection control, for example, for issues of MRSA and C. DIFF, blockchain could have a record of each device and patient/staff (via identification badges as medical devices) that interact.”  Where the equipment that was used on patients between care providers as a consideration of infection control is inherent to generates an event of data. The event data is used to track the equipment that was used on patients between care providers as a consideration of infection control).  

As per claim 4, Harrison teaches wherein the first process includes: a transaction process configured to request and accept an acquisition of the first data, and an acquisition process configured to acquire the first data in accordance with the transaction process (Harrison, figs. 9-10, par. [0031]-[0032], [0076],  “a screenshot of the graphical user interface of the patient bed of FIG. 1, showing that an authorization screen can be presented responsive to a request for access to the interaction ledger, and showing that buttons are presented for user selection to accept or deny the authorization request” where the request for access to the interaction ledger is interpreted as the transaction process. The request for access to the interaction ledger can let the user accept to acquire the data. If the request is accept the data is acquired. Wherein the data can be the first data in the table or the first row of the table that contain the first data).  

As per claim 5, Harrison teaches wherein the first process further includes a processing process configured to process the first data (Harrison, par. [0079], a process to blockchain validation of the contractual profile of data and building of contractual agreement. Wherein the validation of the contractual profile of data is interpreted as the processing process configured to process the first data).  

As per claim 6, Harrison teaches wherein, when the transaction process or the acquisition process is executed, the procedure arranges, in the pointer table, pointer information which includes identifiers related to the transaction process and the acquisition process, and pointer information which includes an identifier related to the processing process (Harrison, par. [0079], “API key can be the output of an approved smart contract for data access and provided to the “buyer/requester,” API key and requestor identification secret key can be used to authenticate an API request, API can send requests to data mining layer, and data mining layer can processes smart contract blockchain to confirm data access and rights. If blockchain identification is successful, data can be decrypted and transmitted securely through API layer to consumer.” The API key is interpreted as the identifier related to the processing process).

As per claim 7, Harrison teaches wherein, when the processing process is executed a plurality of times in the communication apparatus itself after the acquisition process has been executed (Harrison, fig. 8, par. [0079]-[0080], “The throughput of API calls are monitored and, if payment agreement is in place, transactions and amounts can be documented in contractual blockchain” wherein the throughput of API calls is inherent that the process is executed a plurality of times in the communication apparatus itself after the acquisition process has been executed once it is called more the one time), 
the procedure arranges, in the pointer table, the pointer information which associates an identifier of a history item of the acquisition process set as the source identifier (Harrison, fig. 8, par. [0062], “at row 168, the patient bed 12 interacted with a respiratory care device, such as a nebulizer, indicated by identification number 99831-1353; at row 170, the patient bed 12 interacted with a cardiograph indicated by identification number 99831-1355 by proximity;” Where the row 168 and 170 contain the history item of the acquisition process set as the source identifier. The  by identification number 99831-1353 is interpreted as the identifier of the history item)
with an identifier of a history item of the processing process executed at last out of the executed plurality of times of the processing process set as the next identifier (Harrison, fig. 8, par. [0062], “In row 186, the monitor in the hall H-64 interacted with patient bed 12 while in the room W-62A by wireless communication.” Where the row 186 is the last out row of the process the collect events information associate with the medical devices. The row 186 is interpreted to have the identifier of a history item of the processing process executed at last out of the executed plurality of times of the processing process set as the next identifier which is the ID1 with the value 99831-1356), and 20Fujitsu Ref. No.: 20-00851 
an identifier of a history item of the processing process other than the processing process executed at last out of the executed plurality of times of the processing process is not arranged in the pointer table (Harrison, fig. 8:184, par. [0066], “at the title block in row 184, the patient bed 12 is indicated with its identification number 77864-1562 which is indicated by a star as a node 44 of the network 42 of medical devices.” Wherein the identification number 77864-1562 is interpreted as the  identifier of a history item of the processing process other than the processing process executed at last out of the executed plurality of times of the processing process is not arranged in the pointer table).

As per claim 8, Youngblood teaches wherein the procedure synchronizes the content of the distributed ledger with content of a distributed ledger of the another communication apparatus (Youngblood, fig. 4, par. [0129], “A distributed ledger is a database of replicated, shared, and synchronized digital data based on consensus algorithms across a peer-to-peer network.” Where the synchronized digital data based on consensus algorithms across a peer-to-peer network is inherent to synchronizing content of the pointer table with content of a pointer table of another communication apparatus. Once it is synchronizing digital data across a peer-to-peer network. The digital data is interpreted as the content of the pointer table and the databases link to the peer-to-peer network is inherent to have pointer table of another communication apparatus. Further, par. [0135]-[0136], “a user device in network communication with the blockchain-based health data exchange platform” Where the user device in network communication can be interpreted as the  another communication apparatus).  

As per claim 13, Harrison teaches a communication apparatus comprising (Harrison, par. [0009], communication circuitry for communication with other medical devices. The communication circuitry is interpreted as the communication apparatus): 
a memory (Harrison, fig. 1, par. [0009], “a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices” Where the at least one memory storage is interpreted as the memory); and 
a processor coupled to the memory and configured to (Harrison, fig. 1, par. [0009], “a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices” Where the processor executing instructions stored on at least one memory storage is interpreted as the processor coupled to the memory): 
when a first process (Harrison, figs. 6, [0057], “an exemplary process of a Blockchain Smart IoT & Data Marketplace is shown at the institutional level. At 130,” Wherein the process of a Blockchain Smart IoT & Data Marketplace is interpreted as the first process) related to first data is executed (Harrison, fig. 6, par. [0057], “At 132, the blockchain agreement validation builds and executes the agreement.” Where the agreement is interpreted as the first data), 
arrange, in a pointer table included (Harrison, fig. 8, par. [0063], “The interaction ledger 60 illustratively includes a scroll bar 178 for scrolling through the ledger entries. The headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE are illustratively embodied as sortable fields that can be selected by the user” Wherein the headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE is inherent to be column of a table. The table that is sortable is interpreted as the pointer table that can be arranging)
in a distribution ledger (Harrison, fig. 8, par. [0061], “provides user access to the medical device interaction blockchain ledger 160” Wherein the interaction blockchain ledger is interpreted as the distribution ledger) by 
which history related to distribution of data is managed in a data distribution system (Harrison, fig. 1, par. [0009], [0062], “a blockchain exchange system” where the blockchain exchange system is interpreted as the data distribution system. The data in the blockchain ledger contain a plurality of history data related to the medical devices, see fig. 8. The history data can include the medical devices involved in the recorded interaction, the location, the type of interaction, and the time and date of interaction)
which includes the communication apparatus, pointer information (Harrison, fig. 8, par. [0062], “the identification code of a stretcher is indicated as identification number 99831-1352” Wherein the identification code is a column of the table identified as ID1. The information stored in the column ID1 is interpreted as the pointer information)
which associates a source identifier (Harrison, fig. 8, par. [0062], “at room W-62A within the care facility” wherein the room information is stored in the table column LOCAL. The W-62A is interpreted as the source identifier where the source in this case would be the room)
which is an identifier of a history item of a process related to the first data performed before the first process is executed (Harrison, fig. 8, par.[0061]- [0062], “at 4:35:25 PM on Mar. 1, 2019.”  Wherein the at 4:35:25 PM on Mar. 1, 2019 is interpreted as the identifier of the history item of a process related to the first data performed before the first process is executed. Where the ledger The ledger 160 is shown as a list of medical device interaction events recorded on the medical device interaction blockchain. Where the events have data information regarding the medical device interaction. The events is interpreted as the a history item of a process related to the first data performed before the first process is executed. The actions the manipulated the interactions is interpreted as the process)
with a next identifier which is an identifier of a history item of the first process (Harrison, fig. 8, par. [0061]-[0062], “the identification code of a stretcher is indicated as identification number 99831-1352 having interacted with the patient bed 12 indicated by identification number 77864-1562” Wherein the identification number 77864-1562 is interpreted as the next identifier which is the identifier of the history item of the first process. Where the history item can be an event and the event have the identification number 77864-1562);
However, it is noted that the prior art of Harrison does not explicitly teach “synchronize content of the pointer table with content of a pointer table of another communication apparatus.”
On the other hand, in the same field of endeavor, Youngblood teaches synchronize content of the pointer table with content of a pointer table of another communication apparatus (Youngblood, fig. 4, par. [0129], “A distributed ledger is a database of replicated, shared, and synchronized digital data based on consensus algorithms across a peer-to-peer network.” Where the synchronized digital data based on consensus algorithms across a peer-to-peer network is inherent to synchronizing content of the pointer table with content of a pointer table of another communication apparatus. Once it is synchronizing digital data across a peer-to-peer network. The digital data is interpreted as the content of the pointer table and the databases link to the peer-to-peer network is inherent to have pointer table of another communication apparatus. Further, par. [0135]-[0136], “a user device in network communication with the blockchain-based health data exchange platform” Where the user device in network communication can be interpreted as the  another communication apparatus. Furthermore, par. [0018], “a patient record server device, a patient record; and receive, from the patient record server device, a confirmation of receipt of the patient record.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Youngblood that teaches a health data aggregation, data formatting, digital contracts, micropayments, and data analytics into Harrison that teaches blockchain data management for interaction of medical devices. Additionally, this properly manage and access medical devices communications to provide enhanced patient outcomes, while providing additional sources for optimizing patient care.
The motivation for doing so would be to maintaining control information associated with each document for controlling distribution of each documents from a repository (Youngblood par. [0006]).

As per claim 14, Harrison teaches a communication method comprising (Harrison, fig. 1, par. [0009], “a blockchain exchange system including a processor executing instructions stored on at least one memory storage and communication circuitry for communication with other medical devices” Wherein the blockchain exchange system is interpreted to have communication method): 
when a first process (Harrison, figs. 6, [0057], “an exemplary process of a Blockchain Smart IoT & Data Marketplace is shown at the institutional level. At 130,” Wherein the process of a Blockchain Smart IoT & Data Marketplace is interpreted as the first process) related to first data is executed (Harrison, fig. 6, par. [0057], “At 132, the blockchain agreement validation builds and executes the agreement.” Where the agreement is interpreted as the first data), 
arranging, in a pointer table included (Harrison, fig. 8, par. [0063], “The interaction ledger 60 illustratively includes a scroll bar 178 for scrolling through the ledger entries. The headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE are illustratively embodied as sortable fields that can be selected by the user” Wherein the headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE is inherent to be column of a table. The table that is sortable is interpreted as the pointer table that can be arranging)
in a distribution ledger (Harrison, fig. 8, par. [0061], “provides user access to the medical device interaction blockchain ledger 160” Wherein the interaction blockchain ledger is interpreted as the distribution ledger) by 
which history related to distribution of data is managed in a data distribution system (Harrison, fig. 1, par. [0009], [0062], “a blockchain exchange system” where the blockchain exchange system is interpreted as the data distribution system. The data in the blockchain ledger contain a plurality of history data related to the medical devices, see fig. 8. The history data can include the medical devices involved in the recorded interaction, the location, the type of interaction, and the time and date of interaction)
which includes the communication apparatus, pointer information (Harrison, fig. 8, par. [0062], “the identification code of a stretcher is indicated as identification number 99831-1352” Wherein the identification code is a column of the table identified as ID1. The information stored in the column ID1 is interpreted as the pointer information)
which associates a source identifier (Harrison, fig. 8, par. [0062], “at room W-62A within the care facility” wherein the room information is stored in the table column LOCAL. The W-62A is interpreted as the source identifier where the source in this case would be the room)
which is an identifier of a history item of a process related to the first data performed before the first process is executed (Harrison, fig. 8, par. [0061]- [0062], “at 4:35:25 PM on Mar. 1, 2019.”  Wherein the at 4:35:25 PM on Mar. 1, 2019 is interpreted as the identifier of the history item of a process related to the first data performed before the first process is executed. Where the ledger the ledger 160 is shown as a list of medical device interaction events recorded on the medical device interaction blockchain. Where the events have data information regarding the medical device interaction. The events are interpreted as a history item of a process related to the first data performed before the first process is executed. The actions the manipulated the interactions is interpreted as the process)
with a next identifier which is an identifier of a history item of the first process (Harrison, fig. 8, par. [0061]-[0062], “the identification code of a stretcher is indicated as identification number 99831-1352 having interacted with the patient bed 12 indicated by identification number 77864-1562” Wherein the identification number 77864-1562 is interpreted as the next identifier which is the identifier of the history item of the first process. Where the history item can be an event and the event have the identification number 77864-1562);
However, it is noted that the prior art of Harrison does not explicitly teach “synchronizing content of the pointer table with content of a pointer table of another communication apparatus, by a processor.”
On the other hand, in the same field of endeavor, Youngblood teaches synchronizing content of the pointer table with content of a pointer table of another communication apparatus, by a processor (Youngblood, fig. 4, par. [0129], “A distributed ledger is a database of replicated, shared, and synchronized digital data based on consensus algorithms across a peer-to-peer network.” Where the synchronized digital data based on consensus algorithms across a peer-to-peer network is inherent to synchronizing content of the pointer table with content of a pointer table of another communication apparatus. Once it is synchronizing digital data across a peer-to-peer network. The digital data is interpreted as the content of the pointer table and the databases link to the peer-to-peer network is inherent to have pointer table of another communication apparatus. Further, par. [0135]-[0136], “a user device in network communication with the blockchain-based health data exchange platform” Where the user device in network communication can be interpreted as the  another communication apparatus. Where the database is inherent to run using a processor. Further, par. [0018], “a patient record server device, a patient record; and receive, from the patient record server device, a confirmation of receipt of the patient record.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Youngblood that teaches a health data aggregation, data formatting, digital contracts, micropayments, and data analytics into Harrison that teaches blockchain data management for interaction of medical devices. Additionally, this properly manage and access medical devices communications to provide enhanced patient outcomes, while providing additional sources for optimizing patient care.
The motivation for doing so would be to maintaining control information associated with each document for controlling distribution of each documents from a repository (Youngblood par. [0006]).

7.	Claims 2, and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Harrison et al. (US 20200334229 A1) in view of Youngblood (US 20200227160 A1) in further view of Fang et al. (US 20210382620 A1).
	As per claim 2, Harrison and Youngblood teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Harrison and Youngblood do not explicitly teach “wherein the pointer information includes a management Uniform Resource Locator (URL) of a history item of execution of the first process.”
On the other hand, in the same field of endeavor, Fang teaches wherein the pointer information includes a management Uniform Resource Locator (URL) of a history item of execution of the first process (Fang, par. [0117], “The decentralized identifier can include a universal resource locator (URL) scheme identifier, an identifier for a decentralized identifier method, and a decentralized identifier method-specific identifier.” Wherein the universal resource locator (URL) scheme identifier is interpreted as the management Uniform Resource Locator (URL) of the history item of execution of the first process).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fang that teaches a data storage based on blockchain technology into the combination of Harrison that teaches blockchain data management for interaction of medical devices, and Youngblood that teaches a health data aggregation, data formatting, digital contracts, micropayments, and data analytics. Additionally, this properly manage and access medical devices communications to provide enhanced patient outcomes, while providing additional sources for optimizing patient care.
The motivation for doing so would be to provide transparent, immutable, consistent, and verifiable custom clearance data to facilitate the custom clearance process, while ensuring data privacy and integrity of the users involved (Fang par. [0006]). 

As per claim 9, Harrison, Youngblood, and Fang teach all the limitations as discussed in claim 2 above. 
Additionally, Fang teaches wherein the pointer information further includes a management URL of a history item of execution of a process which corresponds to the source identifier (Fang, par. [0117], “The decentralized identifier can include a universal resource locator (URL) scheme identifier, an identifier for a decentralized identifier method, and a decentralized identifier method-specific identifier.” Wherein the universal resource locator (URL) scheme identifier is interpreted as the management Uniform Resource Locator (URL) of the history item of execution of the first process).

8.	Claim 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Harrison et al. (US 20200334229 A1) in view of Youngblood (US 20200227160 A1) in further view of Fang et al. (US 20210382620 A1) still in further view of Ray et al. (US 20210377332 A1).

As per claim 10, Harrison, Youngblood, and Fang teach all the limitations as discussed in claim 2 above.  
However, it is noted that the combination of the prior arts of Harrison, Youngblood, and Fang do not explicitly teach “the procedure further comprising: deleting, from the pointer table, when an identical management URL exists in a plurality of pieces of the pointer information, a piece of the pointer information other than a piece of the pointer information arranged at last in the pointer table.”
On the other hand, in the same field of endeavor, Ray teaches the procedure further comprising: deleting, from the pointer table, when an identical management URL exists in a plurality of pieces of the pointer information (Ray, fig. 3, par. [0035], [0045], “determine whether a match exists between the URL associated with the request and a URL listed in an entry of the routing table 122. In various examples, the match is based on a route path, which is a URL relative to a host name with the query string removed. In other words, the route path is the remaining portion of the URL after the host name and the query string are removed. Thus, if the URL is ‘www.contoso.com/site1/page2/query string’, then the route path would be ‘site1/page2’.” Where the www.contoso.com is interpreted as the identical management URL. The site1/ site2 site3 illustrated in fig. 3:300 are interpreted as the plurality of pieces of the pointer information. Where remove is interpreted as deleted), 
a piece of the pointer information other than a piece of the pointer information arranged at last in the pointer table (Ray, fig. 3, par. [0045], “page3” is interpreted as the piece of the pointer information other than a piece of the pointer information arranged at last in the pointer table).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ray that teaches a single page application (SPA) is a web application that interacts with a browser to write data to a web page without requiring the loading of an entire web page into the combination of Harrison that teaches blockchain data management for interaction of medical devices, Youngblood that teaches a health data aggregation, data formatting, digital contracts, micropayments, and data analytics, and Fang that teaches a data storage based on blockchain technology. Additionally, this properly manage and access medical devices communications to provide enhanced patient outcomes, while providing additional sources for optimizing patient care.
The motivation for doing so would be to improve end-user perceived latency, and reduce the network dependency (Ray par. [0003]). 

As per claim 11, Harrison, Youngblood, and Fang teach all the limitations as discussed in claim 2 above.  
Additionally, Ray teaches the procedure further comprising: deleting, from the pointer table, when an identical management URL exists in a plurality of pieces of the pointer information (Ray, fig. 3, par. [0035], [0045], “determine whether a match exists between the URL associated with the request and a URL listed in an entry of the routing table 122. In various examples, the match is based on a route path, which is a URL relative to a host name with the query string removed. In other words, the route path is the remaining portion of the URL after the host name and the query string are removed. Thus, if the URL is ‘www.contoso.com/site1/page2/query string’, then the route path would be ‘site1/page2’.” Where the www.contoso.com is interpreted as the identical management URL. The site1/ site2 site3 illustrated in fig. 3:300 are interpreted as the plurality of pieces of the pointer information. Where remove is interpreted as deleted), 
a piece of the pointer information other than a piece of the pointer information arranged at first in the pointer table (Ray, fig. 3, par. [0045], “page1” is interpreted as the piece of the pointer information other than a piece of the pointer information arranged at last in the pointer table).  

As per claim 12, Harrison, Youngblood, and Fang teach all the limitations as discussed in claim 2 above.  
Additionally, Ray teaches the procedure further comprising: 21Fujitsu Ref. No.: 20-00851 extracting, from the pointer table, when an identical management URL exists in a plurality of pieces of the pointer information (Ray, par. [0035], “Thus, if the URL is ‘www.contoso.com/site1/page2/query string’, then the route path would be ‘site1/page2’.” Where the ‘site1/page2’ is being extract form the URL  www.contoso.com. The ‘site1/page2’ is interpreted as the plurality of pieces of the pointer information), 
a single piece of the pointer information (Ray, par. [0036], [0041], “the URL associated with the request may be associated with single page application 116(1), and thus, the entry match reveals an identification of the single page application 116(1).” Where the single page application is interpreted as the single piece of the pointer information), and 
tracking a history item of a process related to a third data by using the extracted piece of the pointer information (Ray, par. [0043], “When a request for a URL that is associated with a dynamic route path is received for the first time by the service worker 108 executing on the user device 102, the service worker 108 allows the request go to the network server(s) 110 because there is no matching entry for the dynamic route path in the routing table 122 (e.g., a cache miss)” Wherein the request go to the network server is being track and is interpreted as the tracked  history item of the process to matching entries).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tokuchi et al. (US 20190079716 A1), teaches an information processing apparatus includes a receiver and a transmitter.
Aljawhari (US 20170262862 A1), teaches management and provision of the provenance of products using blockchain technology.
Ford (US 20160260095 A1), teaches providing containerized computational task execution management using a secure distributed transaction ledger.

Response to Arguments
10. 	Applicant's arguments, filed on 07/25/2022 with respect to the rejection of claims 1-14 under 35 U.S.C. §103 (Applicant’s arguments, pages 6-9), have been fully considered and are but are not persuasive. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues appears to argue that the prior arts use in the previous 35 U.S.C. §103 rejection do not teach “arranging, in a pointer table included in a distribution ledger by which history related to distribution of data is managed in a data distribution system which includes the communication apparatus, pointer information which associates a source identifier which is an identifier of a history item of a process related to the first data performed before the first process is executed with a next identifier which is an identifier of a history item of the first process; and synchronizing content of the pointer table with content of a pointer table of another communication apparatus.” (Applicant’s arguments, pages 6-9). Respectfully, the examiner disagrees, see the clarification below.

Harrison teaches arranging, in a pointer table included (“The interaction ledger 60 illustratively includes a scroll bar 178 for scrolling through the ledger entries. The headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE are illustratively embodied as sortable fields that can be selected by the user” Wherein the headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE is inherent to be column of a table. The table that is sortable is interpreted as the pointer table that can be arranging. See, fig. 8, par. [0063])
in a distribution ledger (“provides user access to the medical device interaction blockchain ledger 160” Wherein the interaction blockchain ledger is interpreted as the distribution ledger. See, fig. 8, par. [0061]) by 
which history related to distribution of data is managed in a data distribution system (“a blockchain exchange system” where the blockchain exchange system is interpreted as the data distribution system. The data in the blockchain ledger contain a plurality of history data related to the medical devices, see fig. 8. The history data can include the medical devices involved in the recorded interaction, the location, the type of interaction, and the time and date of interaction. See, fig. 1, par. [0009], [0062])
which includes the communication apparatus, pointer information (“the identification code of a stretcher is indicated as identification number 99831-1352” Wherein the identification code is a column of the table identified as ID1. The information stored in the column ID1 is interpreted as the pointer information. See, fig. 8, par. [0062])
which associates a source identifier (“at room W-62A within the care facility” wherein the room information is stored in the table column LOCAL. The W-62A is interpreted as the source identifier where the source in this case would be the room. See, fig. 8, par. [0062])
which is an identifier of a history item of a process related to the first data performed before the first process is executed (“at 4:35:25 PM on Mar. 1, 2019.”  Wherein the at 4:35:25 PM on Mar. 1, 2019 is interpreted as the identifier of the history item of a process related to the first data performed before the first process is executed. Where the ledger the ledger 160 is shown as a list of medical device interaction events recorded on the medical device interaction blockchain. Where the events have data information regarding the medical device interaction. The events is interpreted as the a history item of a process related to the first data performed before the first process is executed. The actions the manipulated the interactions is interpreted as the process. See, fig. 8, par. [0061]- [0062])
with a next identifier which is an identifier of a history item of the first process (“the identification code of a stretcher is indicated as identification number 99831-1352 having interacted with the patient bed 12 indicated by identification number 77864-1562” Wherein the identification number 77864-1562 is interpreted as the next identifier which is the identifier of the history item of the first process. Where the history item can be an event and the event have the identification number 77864-1562. See, fig. 8, par. [0061]-[0062]);

Youngblood teaches synchronizing content of the pointer table with content of a pointer table of another communication apparatus (“A distributed ledger is a database of replicated, shared, and synchronized digital data based on consensus algorithms across a peer-to-peer network.” Where the synchronized digital data based on consensus algorithms across a peer-to-peer network is inherent to synchronizing content of the pointer table with content of a pointer table of another communication apparatus. Once it is synchronizing digital data across a peer-to-peer network. The digital data is interpreted as the content of the pointer table and the databases link to the peer-to-peer network is inherent to have pointer table of another communication apparatus. “a user device in network communication with the blockchain-based health data exchange platform” Where the user device in network communication can be interpreted as the another communication apparatus, see fig. 4, par. [0129], [0135]-[0136]). 
The pointer table is taught by Harrison, “The interaction ledger 60 illustratively includes a scroll bar 178 for scrolling through the ledger entries. The headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE are illustratively embodied as sortable fields that can be selected by the user” Wherein the headings, ID1, ID2, LOCAL, INTERACTION, TIME/DATE is inherent to be column of a table. See fig. 8, par. [0063]. The synchronization of the pointer table is understood to occurs over the peer-to-peer network once the pointer table of another communication apparatus is inherent to be stored in a different device. 
As the applicant recites on the arguments the reference of Youngblood teaches a distributed ledger being a database of replicated, shared and synchronized digital data based on consensus algorithms across a peer-to-peer network. Synchronized digital data is interpreted as digital data that can represent the content of the pointer table that also exists in a pointer table of another communication apparatus, see fig. 6, par. [0129]-[0131], [0158]-[0159].

It is also noted that the Applicant raises several arguments without pointing to any specific element of the claim. The Applicant focuses on showing what the prior arts teach and fails to explain why the invention differs from what is disclosed in the prior arts. 
It is also noted that the Applicant refers to a plurality of paragraphs of the specification. The paragraphs referred by the Applicant are not being examined. The claims are examined on their merit. If the Applicant wishes to have, the referred limitation described in the program examined, please insert them in the claim language.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

	In order to avoid misinterpretations of claims language, Examiner strongly advises the Applicant to re-write the claim with proper indentation. Please see MPEP 608.01(m).

	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157